Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims #1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim #1 states “a first surface dielectric layer underlying the semiconductor substrate and the first wire-bonding structure”. The Examiner can find no support nor description that shows the claimed subject matter or allows for instruction that would allow one of ordinary skill in the art to reproduce the claimed invention without undue experimentation. For the sake of furthering the Examination, the Examiner takes the position that what is trying to be stated is represented by figure #11, where the dielectric layers are between the claimed wire bonding structure and the substrate. Correction to this matter is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim #1-4, 6, 7, 11, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (U.S. Pub. No, 2014/0145338), hereinafter referred to as "Fujii" as modified by Batra et al., (U.S. Pub. No. 2003/0234448 A1), hereinafter referred to as "Batra", and in further view of Tanaka et al., (U.S. Pub. No. 2007/0187823), hereinafter referred to as "Tanaka".



Fujii shows, with respect to claim #1, an integrated circuit structure comprising: a semiconductor substrate (fig. #6, item 33) (paragraph 0077); a first surface dielectric layer (fig1a. #, item 3, consisting of SiO2) underlying the semiconductor substrate (paragraph 0048); and a first plurality of metal pads (fig. #1b, item 4 and 5) underlying the semiconductor substrate, wherein the first plurality of metal pads are distributed substantially uniformly throughout an entire bottom surface of the first chip (paragraph 0048),

Fujii substantially shows the claimed invention as shown in the rejection above.
claim #1, a device wherein a first plurality of metal pads are distributed substantially uniformly throughout an entire bottom surface of the first chip, and wherein the first plurality of metal pads comprise bottom surfaces level with a bottom surface of the first surface dielectric layer.

 Batra teaches, with respect to claim #1, a device wherein the first plurality metal pads of comprise bottom surfaces level with a bottom surface of the first surface dielectric layer (fig. #1, item ILD1) (paragraph 0026, 0028) a first wire-bonding stud/(metal pads) (fig. #1, item 26) (paragraph 0009) on a side of the semiconductor substrate, wherein the first wire-bonding stud (fig. #1, item M1) is at a same level as the semiconductor substrate (paragraph 0036).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #1, a device wherein a first plurality of metal pads are distributed substantially uniformly throughout an entire bottom surface of the first chip, and wherein the first plurality of metal pads comprise bottom surfaces level with a bottom surface of the first surface dielectric layer, into the method of Fujii, with the motivation this assist in reducing parasitic capacitance arising from the structure, as taught by Batra.

Fujii as modified by Batra, substantially shows the claimed invention as shown in the rejection above.

Fujii as modified by Batra, fail to show, with respect to claim #1, a device wherein a bond stud having a curved top surface, wherein at least a part of the bond stud is higher than the bottom surface level and lower than the top surface level: and a bond wire connected to the bond 

Tanaka teaches, in a similar device with a bonding pad structure, with respect to claim #1, a device wherein a bump/stud with a curved top surface (fig. below, item CT) wherein the bottom surface (fig. below, item BT), with a middle section (fig. below, item MT) that is lower than the top section and higher than the bottom section, a bonding wire (fig. #5 item 9) (paragraph 0065, 0067), an low dielectric constant layer (fig. #6, item 2) that underlines both the bump/stud (fig. #6, item 19) on a mounting substrate (fig. #6, item 11) (paragraph 0040, 0072, 0070), as illustrated below in 2nd figure.

[AltContent: textbox (Curved top surface: CT)][AltContent: textbox (Bottom surface: BT)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Middle Section; MT)][AltContent: arrow]
    PNG
    media_image1.png
    171
    282
    media_image1.png
    Greyscale








[AltContent: textbox (2nd figure )]
[AltContent: textbox (Conducting pad: item 10)][AltContent: textbox (Top of dielectric; TD)][AltContent: arrow][AltContent: textbox (Bottom of dielectric; BD)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Stud/bump; item19)]
    PNG
    media_image2.png
    290
    369
    media_image2.png
    Greyscale
[AltContent: textbox (Dielectric; item #2)][AltContent: textbox (Substrate; item #11)]
[AltContent: textbox (Lower part of dielectric layer; LD)]

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #1, a device wherein a bond stud having a curved top surface, wherein at least a part of the bond stud is higher than the bottom surface level and lower than the top surface level: and a bond wire connected to the bond stud and a first surface dielectric layer underlying the semiconductor substrate and the first wire-bonding structure, into the device of Fujii as modified by Batra, with the motivation this is effective for preventing pad damage upon pressure bonding, as taught by Tanaka.

Fujii fails to show, with respect to claim #2, 3 and 4, a device wherein the first chip further comprises a second wire-bonding stud on an opposite side of, and at the same level as, the first wire-bonding stud a bond wire attached to the first wire-bonding stud and a first subset .

 Batra teaches, with respect to claim #2, 3 and 4, a device wherein metal pad (fig. #3, item 44) and metal pad (fig. #3, item 42) are separated by an dielectric (fig. #3, item IDL1) and where each metal pad borders the defining line of the dielectric with a metal contact/wire connecting the metal pads (paragraph 0042)

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #2, 3 and 4, a device wherein the first chip further comprises a second wire-bonding stud on an opposite side of, and at the same level as, the first wire-bonding stud a bond wire attached to the first wire-bonding stud and a first subset of metal pads overlapped by the semiconductor substrate; and a second subset of metal pads outside of all regions overlapped by the semiconductor substrate, into the method of Fujii, with the motivation this assist in reducing parasitic capacitance arising from the structure, as taught by Batra.

Fujii as modified by Batra, substantially shows the claimed invention as shown in the rejection above.

Fujii as modified by Batra, fail to show, with respect to claim #2, a device wherein a dielectric layer, wherein at least a part of the dielectric layer is higher than the bottom surface level and lower than the top surface level: and a conductive pad over and contacting the dielectric layer, wherein the bond stud is over and contacting the conductive pad.

Tanaka teaches, in a similar device with a bonding pad structure, with respect to claim #1, a device, as illustrated above in 2nd figure, a dielectric layer (2nd fig. above, item 2), wherein at least a part of the dielectric layer (2nd fig. above, item LD) is higher than the bottom surface (2nd fig. above, item BD) level and lower than the top (2nd fig. above, item TD) surface level: and a conductive pad (2nd fig. above, item 10) over and contacting the dielectric layer, wherein the bond stud (2nd fig. above, item 19) is over and contacting the conductive pad (fig. #6, item 11) (paragraph 0040, 0065, 0072, 0070).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #2, a device wherein a dielectric layer, wherein at least a part of the dielectric layer is higher than the bottom surface level and lower than the top surface level: and a conductive pad over and contacting the dielectric layer, wherein the bond stud is over and contacting the conductive pad, into the device of Fujii as modified by Batra, with the motivation this is effective for preventing pad damage upon pressure bonding, as taught by Tanaka.

Fujii shows, with respect to claim #6 and 13, an integrated circuit structure that performs various kinds of signal processing on the signal transferred from the solid-state image pickup device, then, the signal (an image signal) subjected to various kinds of signal processing is stored in a storage medium such as a memory (paragraph 0190).

claim #7, an integrated circuit structure further comprising: a second chip underlying the first chip, wherein the second chip comprises: a second plurality of metal pads underlying, and bonded to, the first plurality of metal pads; and a second dielectric layer, with the second plurality of metal pads being in the second dielectric layer.

Batra teaches, with respect to claim #7, a device wherein and metal pads (fig. #3, item 42, 44) within dielectric area  (fig. #3, item IDL1) are equipped to be attached to a chip and wherein the first metal pad (fig. #3, item 42) is electrically attached to second metal pad through contact (fig. #3, item 46) (paragraph 0042) and a second dielectric (fig. #3, item IDL2) that has a first metal pads (fig. #3, item 36) electrically connected to second metal pad (fig. #3, item 34) 

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #7, an integrated circuit structure further comprising: a second chip underlying the first chip, wherein the second chip comprises: a second plurality of metal pads underlying, and bonded to, the first plurality of metal pads; and a second dielectric layer, with the second plurality of metal pads being in the second dielectric layer, into the method of Fujii, with the motivation this maximizes the possible electrical output while conserving space, as taught by Batra.

Fujii shows, with respect to claim #11, an integrated circuit structure comprising: a semiconductor substrate (fig. #6, item 33) (paragraph 0077); a first surface dielectric layer (fig1a. #, item 3, consisting of SiO2) underlying the semiconductor substrate (paragraph 0048); and a first plurality of metal pads (fig. #1b, item 4 and 5) underlying the semiconductor (paragraph 0048).

Fijji fails to show, with respect to claim #11 and 14, an integrated circuit structure further comprising:  a second surface dielectric layer underlying the first plurality of dielectric layers; and a first plurality of metal pads extending into the second surface dielectric layer, wherein the first plurality of metal pads are distributed substantially uniformly throughout the 15Attorney Docket No. TSMP20131298US02 second surface dielectric layer; and a second chip underlying and bonded to the first chip, wherein the second chip comprises: a third surface dielectric layer physically contacting and bonded to the first surface dielectric layer; and a second plurality of metal pads physically bonded to the first plurality of metal pads.

Batra teaches, with respect to claim #11 and 14, a device wherein and metal pads (fig. #3, item 42, 44) within dielectric area  (fig. #3, item IDL1) are equipped to be attached to a chip and wherein the first metal pad (fig. #3, item 42) is electrically attached to second metal pad through contact (fig. #3, item 46) (paragraph 0042) and a second dielectric (fig. #3, item IDL2) that has a first metal pads (fig. #3, item 36) electrically connected to second metal pad (fig. #3, item 34) and a third area involving metal pads (fig. #3, item 20 & 22) that contacted by dielectric layer (fig. #3, item IDL(n-1)) through contacts (fig. #3, item 24) (paragraph 0027). 

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #11 and 14, an integrated circuit structure further comprising:  a second surface dielectric layer underlying the first plurality of dielectric layers; 

Fujii as modified by Batra, substantially shows the claimed invention as shown in the rejection above.

Fujii as modified by Batra, fail to show, with respect to claim #11, a device wherein a bond stud over and contacting the wire bonding pad; a bond wire over and attached to the bond stud, wherein the bond wire is curved and is attached to a curved top surface of the bond stud.

Tanaka teaches, in a similar device with a bonding pad structure, with respect to claim #11, a device wherein a bump/stud with a curved top surface (fig. below, item CT) wherein the bottom surface (fig. below, item BT), with a middle section (fig. below, item MT) that is lower than the top section and higher than the bottom section, a bonding wire (fig. #5 item 9) (paragraph 0065, 0067), an low dielectric constant layer (fig. #6, item 2) that underlines both the bump/stud (fig. #6, item 19) on a mounting substrate (fig. #6, item 11) and a contact pad (2nd fig. above, item 10) (paragraph 0040, 0072, 0070), as illustrated above in 2nd figure.

claim #11, a device wherein a bond stud over and contacting the wire bonding pad; a bond wire over and attached to the bond stud, wherein the bond wire is curved and is attached to a curved top surface of the bond stud, into the device of Fujii as modified by Batra, with the motivation this is effective for preventing pad damage upon pressure bonding, as taught by Tanaka.



//
Claim #8 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (U.S. Pub. No, 2014/0145338), hereinafter referred to as "Fujii” as modified by  Batra et al., (U.S. Pub. No. 2003/0234448 A1), hereinafter referred to as "Batra" and Tanaka et al., (U.S. Pub. No. 2007/0187823), hereinafter referred to as "Tanaka" and in further view of Yen et al., (U.S. Pat. No. 2014/0203397), hereinafter referred to as "Yen".

Fujii substantially shows the claimed invention as shown in the rejection above. 
Fujji fail to show with respect to claim #8, an integrated circuit structure wherein  a first portion bonded to a corresponding one of the second plurality of metal pads; and a second portion contacting the second dielectric layer to form a horizontal interface. 

claim #8, a device wherein and metal pads (fig. #3, item 42, 44) within dielectric area  (fig. #3, item IDL1) are equipped to be attached to a chip and wherein the first metal pad (fig. #3, item 42) is electrically attached to second metal pad through contact (fig. #3, item 46) (paragraph 0042) and a second dielectric (fig. #3, item IDL2) that has a first metal pads (fig. #3, item 36) electrically connected to second metal pad (fig. #3, item 34).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #8, an integrated circuit structure further comprising: a second chip underlying the first chip, wherein the second chip comprises: a second plurality of metal pads underlying, and bonded to, the first plurality of metal pads; and a second dielectric layer, with the second plurality of metal pads being in the second dielectric layer, into the method of Fujii, with the motivation this maximizes the possible electrical output while conserving space, as taught by Batra.

Fujii as modified by Batra substantially shows the claimed invention as shown in the rejection above.

Fujii as modified by Batra and Tanaka fails to show, with respect to claim #8, an integrated circuit structure wherein the second plurality of metal pads are smaller than the first plurality of metal pads, and each of the first plurality of metal pads.

claim #8, an integrated circuit structure size, shape, and location of the contact pads (fig. #1a, item 321) are not limiting and that the plurality of contact pads may be of the same size or of different sizes (paragraph 0021).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #8, an integrated circuit structure wherein the second plurality of metal pads are smaller than the first plurality of metal pads, and each of the first plurality of metal pads, into the method of Fujii as modified by Batra and Tanaka, with the motivation this chip configurations to be attached to the pads, as taught by Yen.

///
Claim #9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (U.S. Pub. No, 2014/0145338), hereinafter referred to as "Fujii” as modified by  Batra et al., (U.S. Pub. No. 2003/0234448 A1), hereinafter referred to as "Batra" and Tanaka et al., (U.S. Pub. No. 2007/0187823), hereinafter referred to as "Tanaka"  and in further view of Yun et al., (U.S. Pat. No. 20060096778), hereinafter referred to as "Yun".

Fujii as modified by Batra and Tanaka, substantially shows the claimed invention as shown in the rejection above. 
Fujii as modified by Batra and Tanaka, fail to show with respect to claim #9 and 10, an integrated circuit structure wherein the first plurality of metal pads comprise active metal pads and dummy metal pads. 


Yun teaches, with respect to claim #9 and 10, an integrated circuit structure wherein the first plurality of metal pads comprise active metal pads (fig. #3, item 250, 260) and dummy metal pads (fig. #3, item 270, 280) (paragraph 0036, 0037).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #9 and 10, an integrated circuit structure wherein the first plurality of metal pads comprise active metal pads and dummy metal pads into the invention of Fujii as modified by Batra and Tanaka, with the motivation this may be connected to a signal source to be applied a predetermined voltage or a ground voltage and disposed at one side of the first wire element can share the stress applied on the first wire element such that the first wire element can be prevented from break, as taught by Yun.

Allowable Subject Matter

Claims #5, 12, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim #5 and 15
One of the first plurality of metal pads is overlapped by the seal ring
Claim #12
Second dummy metal pads physically bonded to the first dummy metal pads.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the prior art teaches a device comprising  multiple pads and active areas with wire bonding, (Fujii et al., 2014/0145338; Batra et al., 2003/0234448 A1), it fails to teach either collectively or alone, wherein second dummy metal pads physically bonded to the first dummy metal pads.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims #17-20 are allowed.

Claim #17
Second dummy metal pads physically bonded to the first dummy metal pads


EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be 


Pertinent Art
Pertinent prior art not used as a rejection but considered important/related to the claimed invention are listed below.
1) RATHBURN, 2012/0182035
	a) paragraph 0103 (stud placement and shape)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683.  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
02/27/2021

/ZANDRA V SMITH/            Supervisory Patent Examiner, Art Unit 2816